Wall, J. The judgment in this case recites that the parties entered into a written stipulation submitting their controversy to the award of three persons, named, as arbitrators, and agreed that judgment should be entered upon the award. The proceeding in such cases is purely statutory and the provisions of the statute must be complied with in order to give the court jurisdiction to render judgment upon the award. The statute provides, Sec. 7, Ch. 10, that the party filing the award may, at the next term after such filing, by giving four days notice to the opposite party, if no legal exceptions are taken, have judgment on the award. This applies as well to arbitrations under Sec. 16 as under Sec. 1. It does not appear from the order when the award was filed, nor that notice was given, nor that the defendant waived notice and entered an appearance. The court therefore had no jurisdiction and the judgment was erroneous. Several other objections are urged by counsel, but they are chiefly if 'not wholly dependent upon the submission and award, which not being preserved by bill of exceptions, are not properly in the record, and the objections thereto can not therefore be considered. The judgment is reversed and the cause remanded. Beversed and remanded.